Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (“Smith”, US 2017/0357425) in view of Ni et al (“Ni”, US 2019/0361575).

As per claim 1, Smith teaches a computer system, comprising: 
one or more processors, wherein the computer system is in communication with a display generation component ([0285] processor); and 

displaying, via the display generation component, a first user interface (Figure 8, [0118]) that includes: 
a first selectable user interface object, wherein selection of the first selectable user interface object initiates a process for sending a message to a set of external devices, wherein the set of external devices includes a first set of one or more external devices and a second set of one or more external devices ([0119] For example, a single tap to graphical element 802 can cause all of the accessories (e.g., lamp 408, lamp 410) in the corresponding service group to turn on and/or off.); and 
a first accessory control user interface object corresponding to a first external accessory device, wherein selection of the first accessory control user interface object initiates a process to transmit an instruction to change a state of the first external accessory device ([0126] In some implementations, GUI 1000 can present a detailed view of a service group.  For example, GUI 1000 can present graphical elements 1002 and/or 1004 representing each accessory in the service group.  For the "Family Room Lights" group, GUI 1000 can present graphical element 1002 representing the left table light (e.g., lamp 408) and a graphical element 1004 representing the right table light (e.g., lamp 410).  In some implementations, the user can select graphical element 1002 or graphical element 1004 to view details about individual accessories and/or individual accessory controls.  Thus, the user can control 
while displaying the first user interface, receiving an input that corresponds to a request to display a second user interface ([0191]-[0193] switching between groups or environments); and 
in response to receiving the request to display the second user interface, displaying the second user interface (Figure 15-16), wherein the second user interface includes: 
a second selectable user interface object, wherein selection of the second selectable user interface object initiates a process for sending a second message to the second set of one or more external devices without sending the second message to the first set of one or more external devices [0141] FIG. 15 illustrates an example graphical user interface 1500 for selecting an automatically generated service group.  For example, GUI 1500 can correspond to GUI 500 of FIG. 5.  In some implementations, GUI 500 can include graphical element 1502 representing an automatically generated service group (e.g., "Front Door Security"), as described above.  Similar to GUI 500, a user can select (e.g., tap) graphical element 1502 to turn on/off all of the accessories in the "Front Door Security" service group that have an on/off control. See Also [0142]); and 
a second accessory control user interface object corresponding to a second external accessory device, wherein selection of the second accessory control user interface object initiates a process to transmit an instruction to change a state of the second external accessory device ([0145] In some 
Smith teaches sending a command message to sets of external devices, but fails to distinctly point out recording and sending a first audio message. However, Ni teaches recording and sending a first audio message to control an external device ([0022] In order for the composite graphical assistant interface to be generated and/or provided, the user 120 can provide a spoken utterance 130 to the assistant interface 110.  The spoken utterance can embody a request that indicates the user 120 would like the first connected device 132 to perform a particular function.  Audio data corresponding to the spoken utterance 130 can be transmitted from the client device 102 to the server device 112.  The audio data can then be processed by the voice to text engine 116 and by the text parser engine 114.  Text resulting from the processing of the audio data can be used by a function identifying engine 142 in order to identify one or more functions with which the user 120 is referring to in their spoken utterance 130.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Ni with the system of 

As per claim 2, Smith teaches the computer system of claim 1, wherein the first external accessory device is different from the second external accessory device ([0119] family room lights. [0145] front door lock control).

As per claim 3, Smith teaches the computer system of claim 1, wherein the first selectable user interface object is displayed at a first location via the display generation component and the second selectable user interface object is displayed at the first location via the display generation component (See figures 8 item 802 and Figure 15 item 1502).

As per claim 4, Smith teaches the computer system of claim 1, wherein: the first external accessory device is included in the set of external devices; the first user interface includes a third accessory control user interface object corresponding to a third external accessory device, wherein selection of the third accessory control user interface object initiates a process to transmit an instruction to change a state of the third external accessory device; and the third external accessory device is not included in the set of external devices and selection of the first selectable user interface object does not initiate a process for sending the first audio message to the third external accessory device (Figure 8, Family Room TV. See also Figure 12 Speakers Ceiling Fans. Wherein the user has not added 

As per claim 5, Smith teaches the computer system of claim 1, wherein the first user interface corresponds to a top- level location and the second user interface corresponds to a first sub-location of a first type, wherein the second set of one or more external devices correspond to the first sub-location, and wherein the second set of one or more external devices cannot be made to correspond to a second sub-location of the first type based on the second set of one or more external devices corresponding to the first sub-location (See [0192]-[0193] primary home environment vs secondary home or vacation home environment. Wherein the user selects, manually or automatically, a home environment to view only the accessories, groups, scenes, etc corresponding to the selected home environment).

As per claim 6, Smith teaches the computer system of claim 1, wherein the first user interface corresponds to a top- level location and the second user interface corresponds to a third sub-location of a second type that corresponds to a plurality of sub-locations of a first type, wherein the second set of one or more external devices corresponds to the third sub-location based on the second set of one or more external devices being included in the plurality of sub-locations of the first type ([0145] In some implementations, GUI 1600 can present service group controls for the selected service group.  For example, GUI 1600 can present accessory controls for the "Front Door Security" service group described above.  As described 
 
As per claim 7, Smith teaches the computer system of claim 6, wherein the second external accessory device is associated with the third sub-location of the second type and wherein the second external accessory device is also associated with a fourth sub-location of the second type that is different from the third sub-location ([0145] In some implementations, GUI 1600 can present service group controls for the selected service group.  For example, GUI 1600 can present accessory controls for the "Front Door Security" service group described above.  As described above, home application 304 can prioritize service group controls based on which controls are most common in the service group.  Since the "Front Door Security" service group does not have a most common accessory control (e.g., other than on/off), home application 304 can present either a lock/unlock control for front door lock 403 or a video feed control for camera 404. See also [0148], wherein the sub-locations are based on the My Home environment and each sub-location is a room within the home i.e. second type. Each addition of sub-locations within a first environment or second environment based on room grouping would yield expected results. The disclosure 

As per claim 8, Smith teaches the computer system of claim 1, wherein the second set of one or more external devices is associated with a first location and wherein the process for recording and sending the second audio message to the second set of one or more external devices without sending the second audio message to the first set of one or more external devices includes displaying an indication of the first location (Figure 8, Family Room TV. See also Figure 12 Speakers Ceiling Fans. Wherein the user has not added the TV or the Speakers to the grouped accessories for global control in Figure 8, but is able to individually select an accessory to change the state (i.e. turn on/turn off) wherein Bedroom 1 TV is not included in the Family Room Lights group since it is a different location).

As per claim 9, Smith teaches the computer system of claim 1, wherein the set of external devices includes a personal mobile electronic device  ([0134] For example, the user can select graphical element 1208 to add a Bluetooth speaker (e.g., speaker 1) located in the family room to the "Family Room" service group.  The user can select graphical element 1210 to add a Bluetooth speaker (e.g., speaker 2) located in the family room to the "Family Room" service group. Examiner has interpreted a Bluetooth speaker to be a personal mobile device.)

wherein the second set of one or more external devices does not include a personal mobile electronic device (Figure 8-9, Family room lights)

As per claim 11, Smith teaches the computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to displaying the second user interface, receiving input to disable sending audio messages to the second set of one or more external devices; and in response to receiving the input to disable sending audio messages to the second set of one or more external devices, disabling sending of audio messages to the second set of one or more external devices via selection of the first selectable user interface object and via selection of the second selectable user interface object ([0134] In some implementations, GUI 1200 can include graphical elements (e.g., 1204-1212) representing the various accessories configured in (e.g., paired with, connected to, etc.) home application 304.  The user of home application 304 can select the representations of various accessories to add and/or remove accessories from the service group being edited (e.g., the "Family Room" service group).  For example, when GUI 1200 receives user input selecting an accessory (e.g., graphical element 1204) that is already in the service group, home application 304 can remove the selected accessory from the service group.)

Claims 15 and 16 are individually similar in scope to that of claim 1, and are therefore rejected under similar rationale. 

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (“Smith”, US 2017/0357425) in view of Ni et al (“Ni”, US 2019/0361575) in view of Koh et al (“Koh”, US 2020/0152186)

As per claim 12, Smith-Ni teaches the computer system of claim 1, wherein the first user interface corresponds to a top- level location and the second user interface corresponds to a sub-location of the top-level location, the one or more programs further including instructions for: receiving, at a microphone that is in communication with the computer system, audio input including a natural language request for a digital assistance, the audio input including: an instruction to initiate a process to transmit an audio message; a location identifier; and an audio message; in accordance with a determination that the location identifier corresponds to the top- level location: transmitting the audio message, without establishing a two-way audio communication channel with any devices of the set of external devices (Ni, [0031] sending audio message from microphone from the automated assistant to the specific device with which the user is seeking to interact with.)
Smith-Ni fails to distinctly point out playback of the audio message at the set of external devices. However, Koh teaches An audio message for playback at the set of external devices, including the first set of one or more external devices and the second set of one or more external devices; and in accordance with a determination that the location identifier corresponds to the sub- location: transmitting the audio message, without establishing a two-way audio communication channel with any devices of the set of external devices, for playback at the second set of one or more external devices and not for playback at the first set of one or more external devices ([0062] For example, the communication device 105 transmits a first voice command of "I want to hear song 1" to the remote electronic computing device and receives a second voice command of "play song 1" from the remote electronic computing device.  In response to receiving the second voice command of "play song 1," the communication device 105 outputs the second voice command of "play song 1" with the speaker 225 as if the communication device 105 is giving the instruction to itself to play song 1. See also [0032] location of each device as well as supported commands.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Koh with the system of Smith-Ni. Motivation to do so would have been to enable any unrecognizable commands the chance to correct and playback, without requiring the user to re-input another command, thereby saving time while learning.

As per claim 14, Koh teaches he computer system of claim 1, wherein the computer system is in communication with one or more input devices including a microphone and wherein the process for recording and sending the first audio message to the set of external devices includes: receiving, via the microphone, a second audio input; and transmitting the first audio message to the set of external devices, wherein the first audio message is based on the second audio input ([0062] For example, the communication device 105 transmits a first voice command of "I want to hear song 1" to the remote electronic computing device and receives a second voice command of "play song 1" from the remote electronic computing device.  In response to receiving the second voice command of "play song 1," the communication device 105 outputs the second voice command of "play song 1" with the speaker 225 as if the communication device 105 is giving the instruction to itself to play song 1.) 


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (“Smith”, US 2017/0357425) in view of Ni et al (“Ni”, US 2019/0361575) in view of 
Burke et al (“Burke”, US 2010/0121636)

As per claim 13, Smith-Ni fails to teach dynamic indications of the audio being recorded. However, Burke teaches the computer system of claim 1, wherein initiating a process for recording and sending an audio message to external devices includes: initiating, without further user input, the recording of a new audio message; and displaying a recording user interface that includes a dynamic indications of the audio being recording (Figure 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Burke with the system of Smith-Ni. Motivation to do so would have been to make the UI more aesthetically pleasing while providing feedback indicating the voice command is being recognized.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198